Citation Nr: 9934029	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-45 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1944 to May 
1946.  He died in June 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was remanded by the Board in October 
1996 for further development; it was returned to the Board in 
September 1999.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the appellant has requested 
that the results of a survey and study by the Ioannis A. 
Lougaris Medical Center in Reno, Nevada, concerning the 
development of amyotrophic lateral sclerosis in veterans who 
served in Guam, be obtained in support of her claim.  The 
record reflects that the Board remanded the case in October 
1996 partially for the purpose of obtaining the results of 
the survey and study.  The record reflects that the RO 
attempted to obtain the results of the referenced survey and 
study, but was informed in January 1999 that the analysis of 
the surveys had taken longer than anticipated due to the size 
of the database.  In February 1999, the RO was contacted by 
the medical center and informed that the study would not be 
completed for some time.  In a July 1999 follow up 
correspondence, the RO was informed by the medical center 
that while a manuscript of the results of the study was being 
prepared, it would not be released until it was accepted for 
publication through a peer review process.

As noted above, it is unclear as to when the results of the 
survey and study concerning the development of amyotrophic 
lateral sclerosis in veterans who served in Guam will be 
released.  As VA can not compel the release of the survey and 
study results, and as, in any event, there is no indication 
that the results of the study would support the appellant's 
claim, the Board will proceed to adjudicate the instant 
claim.  The Board hereby informs the appellant that if the 
survey and study results are released, she may submit those 
results to the RO for the purpose of reopening her claim.

Applicable law provides that direct service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of amyotrophic lateral sclerosis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  

As a preliminary matter, however, the Board must determine 
whether the appellant has submitted evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  If she has not, her 
claim must fail, and VA is not obligated to assist the 
appellant in its development.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's death certificate discloses that he died in 
June 1989, at the age of 63.  The immediate cause of death is 
listed as respiratory arrest due to amyotrophic lateral 
sclerosis (ALS).  At the time of his death, service 
connection was not in effect for any disability.

The veteran's service medical records disclose treatment for 
mononucleosis and venereal disease, but are negative for any 
complaints, treatment or diagnosis of ALS.

There is no medical evidence of ALS prior to 1988.  VA 
treatment reports for March 1988 to November 1988 disclose 
that the veteran presented with the recent onset of symptoms 
which were eventually attributed to ALS.  The treatment 
records notably do not address the etiology of the veteran's 
ALS.

In a July 1994 statement, the appellant's son indicated, in 
essence, that the veteran had served in Guam, and that 
although the veteran had been diagnosed with his fatal ALS 
around 1988, he had been told by physicians at that time that 
his ALS had been present for years.

On file are several statements by the appellant and her 
representative which essentially indicate that she noticed 
shortly after service that the veteran experienced leg 
twitching and cramping.  She also pointed out that the 
veteran had been solicited for his participation in a survey 
of veterans who served in Guam to determine whether those 
veterans exhibited a higher incidence of ALS.  She also 
averred that when the veteran was finally diagnosed with ALS, 
his physicians also informed him that his ALS had been 
present for years.
 
On file is a pamphlet on ALS, received from the appellant in 
October 1994.  The pamphlet essentially provides information 
on ALS and indicates that the cause of that disorder was 
unknown.  The pamphlet indicates that early symptoms of ALS 
include muscle twitching and cramping, and notes that an 
unusually high number of cases of ALS had been reported in 
Guam.

Service medical records are negative for evidence of ALS and 
there is no postservice medical evidence of ALS for decades 
after service, and no medical evidence linking the veteran's 
ALS, or his death, to his period of service.  The only 
evidence supportive of a link between the veteran's ALS or 
death and his period of service consists of the assertions of 
the appellant and her son.  However, as lay persons, the 
appellant and her son are not qualified to furnish medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, while the appellant is competent to 
testify as to the veteran's symptoms after service, she is 
not competent to relate his ALS to those symptoms.  See 
Savage, 10 Vet. App. 488 (1997).  The Board additionally 
notes that while the appellant has attempted to support her 
position with an informational pamphlet indicating that 
studies have demonstrated an increased incidence of ALS in 
Guam, the pamphlet notably is not concerned with the facts of 
the veteran's particular medical history, does not address 
whether veterans who served in Guam (as opposed to indigenous 
peoples) had a higher incidence of ALS, and is otherwise too 
generic to constitute competent medical evidence with which 
to well ground a claim.  See Sacks v. West, 11 Vet. App. 314 
(1998), Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In light of 
these circumstances, the Board must conclude that the 
appellant's claim is not well grounded. 

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim for service connection 
for the cause of the veteran's death.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

